Exhibit 10.1

VITA FOOD PRODUCTS, INC.

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made and entered into
as of the 14th day of May 2007, by and between VITA FOOD PRODUCTS, INC., a
Nevada corporation (the “Company”), located at 2222 West Lake Street, Chicago,
Illinois, and HOWARD BEDFORD (the “Purchaser”).


ARTICLE 1
AUTHORIZATION AND SALE


1.1           AUTHORIZATION.   THE COMPANY HAS AUTHORIZED THE SALE AND ISSUANCE
TO THE PURCHASER OF:

(a)           2,400,000 shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”). The shares of Common Stock to be issued pursuant
to the terms hereof are referred to as the “Common Shares”;

(b)           A two year warrant, in the form attached hereto as Exhibit A (the
“A Warrant”) to purchase 500,000 shares of Common Stock at an exercise price of
$1.25 per share (all subject to adjustment as set forth in the A Warrant);

(c)           A three year warrant in the form attached hereto as Exhibit B (the
“B Warrant”) to purchase 500,000 shares of Common Stock at an exercise price of
$1.50 per share (all subject to adjustment as set forth in the B Warrant);

(d)           A four year Warrant in the form attached hereto as Exhibit C (the
“C Warrant”) to purchase 500,000 shares of Common Stock at an exercise price of
$1.50 per share (all subject to adjustment as set forth in the Warrant); and

(e)           A five year Warrant in the form attached hereto as Exhibit D (the
“D Warrant”) to purchase 500,000 shares of Common Stock at an exercise price of
$1.75 per share (all subject to adjustment as set forth in the D Warrant).

The A Warrant, B Warrant, C Warrant and D Warrant are sometimes referred to
individually as a “Warrant” or collectively as the “Warrants”. Any shares of
Common Stock issued upon exercise of any of the Warrants are referred to herein
as the “Warrant Shares”. The Common Shares and the Warrants are collectively
referred to herein as the “Securities”.


1.2           AGREEMENT TO PURCHASE AND SELL THE SECURITIES.   THE COMPANY
AGREES TO ISSUE AND SELL TO THE PURCHASER, AND THE PURCHASER AGREES TO PURCHASE
FROM THE COMPANY THE SECURITIES FOR AN AMOUNT EQUAL TO THREE MILLION DOLLARS
($3,000,000) (THE “PURCHASE PRICE”), ON THE TERMS AND CONDITIONS SET FORTH
HEREIN.


--------------------------------------------------------------------------------



1.3           CLOSING AND DELIVERY.   THE PURCHASE AND SALE OF THE SECURITIES
SHALL OCCUR AS FOLLOWS:

(a)           Purchaser has paid to the Company the sum of One Million Dollars
($1,000,000). Upon execution of this Agreement, the Company will issue to
Purchaser 800,000 of the Common Shares and one-third (1/3) of each of the
Warrants.

(b)           Upon satisfaction or waiver of the last of the closing conditions
described in Section 4.1 and 4.2 below, Purchaser will deliver to the Company by
wire transfer the sum of Two Million Dollars ($2,000,000), and the Company will
issue to Purchaser 1,600,000 of the Common Shares and the remaining two-thirds
(2/3) of each of the Warrants (the “Second Closing”).


1.4           NATURE OF OFFERING.   THE SALE OF THE COMMON SHARES, THE WARRANTS
AND THE WARRANT SHARES ISSUABLE THEREUNDER IS BEING MADE IN RELIANCE UPON THE
PROVISIONS OF SECTION 4(2) (“SECTION 4(2)”) OF THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND REGULATION D (“REGULATION D”)
AND THE OTHER RULES AND REGULATIONS PROMULGATED UNDER THE SECURITIES ACT AND/OR
UPON SUCH OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AS MAY BE AVAILABLE WITH RESPECT TO THE INVESTMENT TO BE MADE HEREUNDER.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES


2.1           BY THE COMPANY.   THE COMPANY HEREBY REPRESENTS AND WARRANTS TO
THE PURCHASER AS FOLLOWS:

(a)           Status.   The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has the
corporate power to perform its obligations under this Agreement.

(b)           Authorization.   The execution and delivery of this Agreement and
the performance by the Company of its obligations hereunder are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action properly taken. The officers executing this Agreement are duly
authorized to act on behalf of the Company.

(c)           Validity and Binding Effect.   This Agreement is the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject to limitations imposed by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally or the application of
general equitable principles.

(d)           Valid Issuances.   The Common Shares and the Warrant Shares, when
issued, sold and delivered in accordance with the terms of this Agreement, shall
be duly and validly issued, fully-paid and non-assessable shares of Common

2


--------------------------------------------------------------------------------


Stock, free of all liens, claims, encumbrances, preemptive rights, rights of
first refusal and restrictions on transfer, except as imposed by applicable
securities laws.

(e)           No Conflicts.   Consummation of the transactions contemplated
hereby and the performance of the obligations of the Company under and by virtue
of this Agreement, do not conflict with and will not result in any breach of, or
constitute a default under, any mortgage, lease, bank loan or credit agreement,
corporate charter or bylaws, or any other instrument or agreement to which the
Company is a party or by which the Company or its respective properties may be
bound or affected and will not violate or be in conflict with any order,
judgment or injunction to which the Company is bound.

(f)            Rights Agreement.   The Company has amended its Rights Agreement
such that Purchaser will not be an “Acquiring Person” as defined in the Rights
Agreement, provided Purchaser and his Affiliates and Associates are the
Beneficial Owners (as defined in the Rights Agreement) of less than fifty
percent (50%) of the Common Stock.


2.2           BY THE PURCHASER.   THE PURCHASER HEREBY REPRESENTS AND WARRANTS
TO THE COMPANY AS FOLLOWS:


(A)           STATUS.   THE PURCHASER HAS FULL POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND ALL OTHER RELATED AGREEMENTS OR CERTIFICATES AND
TO CARRY OUT THE PROVISIONS HEREOF AND THEREOF. THE EXECUTION AND DELIVERY OF
THIS AGREEMENT WILL NOT VIOLATE OR BE IN CONFLICT WITH ANY ORDER, JUDGMENT,
INJUNCTION, OR AGREEMENT TO WHICH THE PURCHASER IS A PARTY OR BY WHICH IT IS
BOUND;


(B)           VALIDITY AND BINDING EFFECT. THIS AGREEMENT IS THE LEGAL, VALID
AND BINDING OBLIGATION OF THE PURCHASER, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO LIMITATIONS IMPOSED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY OR THE
APPLICATION OF GENERAL EQUITABLE PRINCIPLES.


(C)           INVESTMENT REPRESENTATIONS.

(I)            THE PURCHASER HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS, INCLUDING INVESTMENTS OF THE TYPE REPRESENTED BY THIS
AGREEMENT, AS TO BE CAPABLE OF EVALUATING THE MERITS OF INVESTMENT IN THE
COMPANY AND CAN BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES;

(II)           THE PURCHASER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT; AND

(III)          THE PURCHASER IS ACQUIRING THE SECURITIES FOR INVESTMENT PURPOSES
ONLY, FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO, OR FOR RESALE IN

3


--------------------------------------------------------------------------------


CONNECTION WITH, THE DISTRIBUTION OR OTHER DISPOSITION THEREOF IN CONTRAVENTION
OF THE SECURITIES ACT OR ANY STATE SECURITIES LAW. THE PURCHASER HAS NO
AGREEMENT OR ARRANGEMENT, FORMAL OR INFORMAL, WITH ANY PERSON TO SELL OR
TRANSFER ALL OR ANY PART OF THE WARRANTS, THE COMMON SHARES AND THE WARRANTS
SHARES, AND THE PURCHASER HAS NO PLANS TO ENTER INTO ANY SUCH AGREEMENT OR
ARRANGEMENT;


(D)           TRANSFER RESTRICTIONS.   THE PURCHASER UNDERSTANDS THAT THE
SECURITIES ARE CHARACTERIZED AS RESTRICTED SECURITIES UNDER THE FEDERAL
SECURITIES LAWS IN AS MUCH AS THEY ARE BEING ACQUIRED FROM THE COMPANY IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING AND THAT UNDER SUCH LAWS AND
APPLICABLE REGULATIONS, SUCH SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER
THE SECURITIES ACT ONLY IN CERTAIN LIMITED CIRCUMSTANCES. IN THIS REGARD,
PURCHASER REPRESENTS THAT PURCHASER IS FAMILIAR WITH RULE 144 UNDER THE
SECURITIES ACT AS PRESENTLY IN EFFECT AND UNDERSTANDS THE RESALE LIMITATIONS
IMPOSED THEREBY AND BY THE SECURITIES ACT. IN ADDITION, THE PURCHASER
UNDERSTANDS THE PURCHASER MUST BEAR THE SUBSTANTIAL ECONOMIC RISKS OF THE
INVESTMENT IN THE SECURITIES INDEFINITELY BECAUSE NONE OF THE SECURITIES MAY BE
SOLD, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUBSEQUENTLY REGISTERED UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE. LEGENDS SHALL BE PLACED ON THE SECURITIES TO THE
EFFECT THAT THEY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE
STATE SECURITIES LAWS AND APPROPRIATE NOTATIONS THEREOF WILL BE MADE IN THE
COMPANY’S STOCK BOOKS. STOP TRANSFER INSTRUCTIONS WILL BE PLACED WITH THE
TRANSFER AGENT OF THE SECURITIES. PURCHASER UNDERSTANDS THAT PURCHASER WILL NOT
HAVE REGISTRATION RIGHTS WITH RESPECT TO THE COMMON SHARES, WARRANTS OR WARRANT
SHARES.


(E)           DISCLOSURE; ACCESS TO INFORMATION.   PURCHASER HAS REVIEWED AND
UNDERSTANDS THE COMPANY’S “SEC DOCUMENTS.” FOR PURPOSES HEREOF, THE TERM “SEC
DOCUMENTS” SHALL MEAN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR
ENDED DECEMBER 31, 2005, THE COMPANY’S QUARTERLY REPORTS ON FORM 10-Q FOR THE
QUARTERS ENDED SEPTEMBER 30, 2006, JUNE 30, 2006, AND MARCH 31, 2006, AND ALL
COMPANY CURRENT REPORTS ON FORM 8-K FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”) SINCE DECEMBER 31, 2005.


(F)            OTHER.

(I)            PURCHASER ACKNOWLEDGES THAT NEITHER THE COMMISSION NOR ANY STATE
SECURITIES COMMISSION HAS APPROVED THE SECURITIES;

(II)           THE PURCHASER HAS TAKEN NO ACTION WHICH WOULD GIVE RISE TO ANY
CLAIM BY ANY PERSON FOR BROKERAGE COMMISSIONS, FINDERS’ FEES OR THE LIKE
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY;

(III)          ANY INFORMATION WHICH PURCHASER HAS HERETOFORE FURNISHED OR
FURNISHES HEREWITH TO THE COMPANY IS COMPLETE AND ACCURATE AND MAY BE RELIED
UPON BY THE COMPANY IN DETERMINING THE AVAILABILITY OF AN

4


--------------------------------------------------------------------------------


EXEMPTION FROM REGISTRATION UNDER FEDERAL AND STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFERING OF SECURITIES. THE PURCHASER FURTHER REPRESENTS AND
WARRANTS THAT IT WILL NOTIFY AND SUPPLY CORRECTIVE INFORMATION TO THE COMPANY
IMMEDIATELY UPON THE OCCURRENCE OF ANY CHANGE THEREIN OCCURRING PRIOR TO THE
COMPANY’S ISSUANCE OF THE SECURITIES.


ARTICLE 3
COMPANY COVENANTS AND AGREEMENTS


3.1           LISTING OF COMMON STOCK.   THE COMPANY AGREES TO MAINTAIN ITS
LISTING OF COMMON SHARES AND THE WARRANT SHARES ON THE AMERICAN STOCK EXCHANGE,
OR SUCH OTHER NATIONALLY RECOGNIZED EXCHANGE.


3.2           APPROVALS/ FILINGS


(A)           INFORMATION STATEMENT.   UPON EXECUTION OF THIS AGREEMENT, THE
COMPANY AGREES TO PREPARE AND FILE WITH THE COMMISSION A 14C INFORMATION
STATEMENT (THE “INFORMATION STATEMENT”) DESCRIBING THE TRANSACTION CONTEMPLATED
HEREBY.


(B)           AMEX APPROVAL.   UPON EXECUTION OF THIS AGREEMENT, THE COMPANY
WILL SEEK APPROVAL OF THE TRANSACTION BY THE AMERICAN STOCK EXCHANGE (“AMEX
APPROVAL”).


(C)           SHAREHOLDER APPROVAL.   UPON EXECUTION OF THE AGREEMENT, THE
COMPANY WILL SEEK SHAREHOLDER APPROVAL OF THE TRANSACTION CONTEMPLATED HEREBY
(“SHAREHOLDER APPROVAL”).


ARTICLE 4
CONDITIONS TO CLOSING


4.1           CONDITIONS TO THE OBLIGATIONS OF THE COMPANY.   THE OBLIGATIONS OF
THE COMPANY TO SELL AND ISSUE THE COMMON SHARES AND THE WARRANT PURSUANT TO THE
TERMS OF THIS AGREEMENT AT THE SECOND CLOSING AND THE OTHER OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT ARE SUBJECT TO THE SATISFACTION AS OF THE SECOND
CLOSING OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED IN WRITING IN
WHOLE OR IN PART BY COMPANY:


(A)           REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT AS OF THE DATE HEREOF AND AS OF THE SECOND CLOSING WITH THE SAME FORCE
AND EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE AT AND AS
OF SUCH DATE (I.E., WITH RESPECT TO A REPRESENTATION THAT A STATE OF FACTS
EXISTS ON OR AS OF THE DATE HEREOF, IT IS A CONDITION THAT SUCH STATE OF FACTS
EXISTS ON OR AS OF THE SECOND CLOSING, AND WITH RESPECT TO A REPRESENTATION THAT
A STATE OF FACTS HAS OR HAS NOT CHANGED BETWEEN A DATE PRIOR TO THE DATE HEREOF
AND THE DATE HEREOF, IT IS A CONDITION THAT SUCH STATE OF FACTS HAS OR HAS NOT
CHANGED BETWEEN SUCH PRIOR DATE

5


--------------------------------------------------------------------------------



AND THE SECOND CLOSING), EXCEPT AS AFFECTED BY TRANSACTIONS CONTEMPLATED HEREBY
AND EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIED DATE
(OTHER THAN THE DATE OF THIS AGREEMENT) SHALL ONLY NEED TO HAVE BEEN TRUE ON AND
AS OF SUCH DATE.


(B)           APPROVALS.   THE COMPANY HAS RECEIVED THE AMEX APPROVAL AND
SHAREHOLDER APPROVAL.


(C)           INFORMATION STATEMENT.   THE EXPIRATION OF TWENTY (20) DAYS FROM
THE DATE THAT THE INFORMATION STATEMENT IS GIVEN TO SHAREHOLDERS OF THE COMPANY.


(D)           FAIRNESS OPINION.   THE BOARD OF DIRECTORS OF THE COMPANY HAS
RECEIVED AN OPINION (“FAIRNESS OPINION”) FROM AN INVESTMENT BANKER OR OTHER
ACCEPTABLE PARTY WHICH, IN THE SOLE DETERMINATION OF THE BOARD OF DIRECTORS OF
THE COMPANY, SUPPORTS THE FAIRNESS OF THE TRANSACTION TO THE COMPANY.


4.2           CONDITIONS TO THE OBLIGATIONS OF PURCHASER.   THE OBLIGATIONS OF
THE PURCHASER TO PURCHASE THE COMMON SHARES AND WARRANT PURSUANT TO THE TERMS OF
THIS AGREEMENT AT THE SECOND CLOSING AND THE OTHER OBLIGATIONS OF THE PURCHASER
UNDER THIS AGREEMENT ARE SUBJECT TO THE SATISFACTION AS OF THE SECOND CLOSING OF
THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED IN WRITING IN WHOLE OR IN
PART BY PURCHASER:


(A)           REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
AS OF THE DATE HEREOF AND AS OF THE SECOND CLOSING WITH THE SAME FORCE AND
EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE AT AND AS OF
SUCH DATE (I.E., WITH RESPECT TO A REPRESENTATION THAT A STATE OF FACTS EXISTS
ON OR AS OF THE DATE HEREOF, IT IS A CONDITION THAT SUCH STATE OF FACTS EXISTS
ON OR AS OF THE SECOND CLOSING, AND WITH RESPECT TO A REPRESENTATION THAT A
STATE OF FACTS HAS OR HAS NOT CHANGED BETWEEN A DATE PRIOR TO THE DATE HEREOF
AND THE DATE HEREOF, IT IS A CONDITION THAT SUCH STATE OF FACTS HAS OR HAS NOT
CHANGED BETWEEN SUCH PRIOR DATE AND THE SECOND CLOSING), EXCEPT AS AFFECTED BY
TRANSACTIONS CONTEMPLATED HEREBY AND EXCEPT THAT ANY SUCH REPRESENTATION OR
WARRANTY MADE AS OF A SPECIFIED DATE (OTHER THAN THE DATE OF THIS AGREEMENT)
SHALL ONLY NEED TO HAVE BEEN TRUE ON AND AS OF SUCH DATE.


(B)           APPROVALS.   THE COMPANY HAS RECEIVED THE AMEX APPROVAL AND
SHAREHOLDER APPROVAL.


(C)           INFORMATION STATEMENT.   THE EXPIRATION OF TWENTY (20) DAYS FROM
THE DATE THE INFORMATION STATEMENT IS GIVEN TO SHAREHOLDERS OF THE COMPANY.

6


--------------------------------------------------------------------------------



ARTICLE 5
MISCELLANEOUS


5.1           SUCCESSORS AND ASSIGNS INCLUDED IN PARTIES.   WHENEVER IN THIS
AGREEMENT ONE OF THE PARTIES HERETO IS NAMED OR REFERRED TO, THE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS, SUCCESSORS-IN-TITLE AND ASSIGNS OF SUCH PARTIES
SHALL BE INCLUDED, AND ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT
BY OR ON BEHALF OF THE COMPANY OR BY OR ON BEHALF OF THE PURCHASER SHALL BIND
AND INURE TO THE BENEFIT OF PURCHASER’S HEIRS, LEGAL REPRESENTATIVES,
SUCCESSORS-IN-TITLE AND ASSIGNS, WHETHER SO EXPRESSED OR NOT.


5.2           SEVERABILITY.   WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT AND SHALL BE INTERPRETED
SO AS TO BE EFFECTIVE AND VALID.


5.3           ARTICLE AND SECTION HEADINGS, DEFINED TERMS.   NUMBERED AND TITLED
ARTICLE AND SECTION HEADINGS AND DEFINED TERMS ARE FOR CONVENIENCE ONLY AND
SHALL NOT BE CONSTRUED AS AMPLIFYING OR LIMITING ANY OF THE PROVISIONS OF THIS
AGREEMENT.


5.4           NOTICES.   ANY AND ALL NOTICES, ELECTIONS OR DEMANDS PERMITTED OR
REQUIRED TO BE MADE UNDER THIS AGREEMENT SHALL BE IN WRITING, SIGNED BY THE
PARTY GIVING SUCH NOTICE, ELECTION OR DEMAND AND SHALL BE DELIVERED PERSONALLY,
TELECOPIED, OR SENT BY CERTIFIED MAIL OR OVERNIGHT VIA NATIONALLY RECOGNIZED
COURIER SERVICE (SUCH AS FEDERAL EXPRESS), TO THE OTHER PARTY AT THE ADDRESS SET
FORTH IN THE INTRODUCTORY PARAGRAPH TO THIS AGREEMENT, ON THE SIGNATURE PAGE
HEREOF OR AT SUCH OTHER ADDRESS AS MAY BE SUPPLIED IN WRITING AND OF WHICH
RECEIPT HAS BEEN ACKNOWLEDGED IN WRITING. THE DATE OF PERSONAL DELIVERY OR
TELECOPY OR TWO (2) BUSINESS DAYS AFTER THE DATE OF MAILING (OR THE NEXT
BUSINESS DAY AFTER DELIVERY TO SUCH COURIER SERVICE), AS THE CASE MAY BE, SHALL
BE THE DATE OF SUCH NOTICE, ELECTION OR DEMAND.


5.5           ENTIRE AGREEMENT.   THIS AGREEMENT AND THE OTHER WRITTEN
AGREEMENTS BETWEEN THE COMPANY AND THE PURCHASER, REPRESENT THE ENTIRE AGREEMENT
BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, AND ALL ORAL
DISCUSSIONS AND PRIOR AGREEMENTS ARE MERGED HEREIN; PROVIDED, IF THERE IS A
CONFLICT BETWEEN THIS AGREEMENT AND ANY OTHER DOCUMENT EXECUTED
CONTEMPORANEOUSLY HEREWITH WITH RESPECT TO THE OBLIGATIONS DESCRIBED HEREIN, THE
PROVISION OF THIS AGREEMENT SHALL CONTROL.


5.6           GOVERNING LAW; JURISDICTION.   THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA RELATING TO
CONTRACTS ENTERED INTO AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE. THE
PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY ILLINOIS STATE
COURT OR UNITED STATES FEDERAL COURT SITTING IN COOK COUNTY, ILLINOIS OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
AGREEMENT CONTEMPLATED HEREBY, AND THE PURCHASER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH ILLINOIS STATE OR FEDERAL COURT. THE PURCHASER FURTHER WAIVES ANY

7


--------------------------------------------------------------------------------



OBJECTION TO VENUE IN SUCH STATE AND ANY OBJECTION TO AN ACTION OR PROCEEDING IN
SUCH STATE ON THE BASIS OF A NON-CONVENIENT FORUM. THE PURCHASER FURTHER AGREES
THAT ANY ACTION OR PROCEEDING BROUGHT AGAINST THE COMPANY SHALL BE BROUGHT ONLY
IN ILLINOIS STATE OR UNITED STATES FEDERAL COURTS SITTING IN COOK COUNTY,
ILLINOIS. THE PURCHASER AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR
ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.


5.7           AMENDMENT.   NEITHER THIS AGREEMENT NOR ANY TERM HEREOF MAY BE
AMENDED, WAIVED, DISCHARGED OR TERMINATED OTHER THAN BY A WRITTEN INSTRUMENT
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH AMENDMENT, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.


5.8           LEGAL FEES.   THE COMPANY AGREES TO REIMBURSE PURCHASER FOR
REASONABLE ATTORNEY FEES INCURRED BY PURCHASER IN CONNECTION WITH THIS
TRANSACTION.


5.9           COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES TO THIS AGREEMENT IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or have
caused this Agreement to be executed by their duly authorized officers, as of
the day and year first above written.

COMPANY:

 

 

 

VITA FOOD PRODUCTS, INC.

 

a Nevada corporation

 

 

 

By:

 

 

 

Clifford Bolen

 

 

Title: President

 

 

 

PURCHASER:

 

 

 

Howard Bedford

 

 

 

 

 

(Signature)

 

 

 

Address

 

 

 

Social Security Number

 

9


--------------------------------------------------------------------------------


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

COMMON STOCK PURCHASE WARRANT

To Purchase 500,000 Shares of Common Stock of

Vita Food Products, Inc.


1.             WARRANT SHARES.   THIS COMMON STOCK PURCHASE WARRANT (THE
“WARRANT”) CERTIFIES THAT, FOR VALUE RECEIVED, HOWARD BEDFORD (THE “HOLDER”), IS
ENTITLED, UPON THE TERMS AND SUBJECT TO THE LIMITATIONS ON EXERCISE AND THE
CONDITIONS HEREINAFTER SET FORTH, AT ANY TIME ON OR AFTER                   ,
2007 (THE “INITIAL EXERCISE DATE”) AND ON OR PRIOR TO THE SECOND ANNIVERSARY OF
THE INITIAL EXERCISE DATE (THE “TERMINATION DATE”) BUT NOT THEREAFTER, TO
SUBSCRIBE FOR AND PURCHASE FROM VITA FOOD PRODUCTS, INC., A CORPORATION
INCORPORATED IN THE STATE OF NEVADA (THE “COMPANY”), UP TO 500,000 SHARES (THE
“WARRANT SHARES”) OF COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF THE COMPANY
(THE “COMMON STOCK”). THE PURCHASE PRICE OF ONE SHARE OF COMMON STOCK (THE
“EXERCISE PRICE”) UNDER THIS WARRANT SHALL BE $1.25, SUBJECT TO ADJUSTMENT
HEREUNDER. THE EXERCISE PRICE AND THE NUMBER OF WARRANT SHARES FOR WHICH THE
WARRANT IS EXERCISABLE SHALL BE SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN.


2.             AUTHORIZATION OF SHARES.   THE COMPANY COVENANTS THAT ALL WARRANT
SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE PURCHASE RIGHTS REPRESENTED
BY THIS WARRANT WILL, UPON EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS
WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND
FREE FROM ALL TAXES, LIENS AND CHARGES IN RESPECT OF THE ISSUE THEREOF (OTHER
THAN TAXES IN RESPECT OF ANY TRANSFER OCCURRING CONTEMPORANEOUSLY WITH SUCH
ISSUE).


3.             EXERCISE OF WARRANT.

(a)           Exercise of the purchase rights represented by this Warrant may be
made at any time or times on or after the Initial Exercise Date and on or before
the Termination Date by delivery to the Company of a duly executed copy of the
Notice of Exercise Form annexed hereto (or such other office or agency of the
Company as it may designate by notice in writing to the registered Holder at the
address of such Holder appearing on the books of the Company) and surrender of
this Warrant to the Company

1


--------------------------------------------------------------------------------


(only in cases of full exercise) along with payment of the aggregate Exercise
Price of the shares thereby purchased by wire transfer or cashier’s check drawn
on a United States bank. Certificates for shares purchased hereunder shall be
delivered to the Holder not later than the fifth Trading Day after the delivery
to the Company of the Notice of Exercise Form, surrender of this Warrant and
payment of the aggregate Exercise Price as set forth above (“Warrant Share
Delivery Date”). This Warrant shall be deemed to have been exercised on the date
of delivery to the Company of the Notice of Exercise Form, surrender of this
Warrant and payment of the aggregate Exercise Price as set forth above. The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to Section 5 prior to the issuance of
such shares, have been paid. Nothing herein shall limit a Holder’s right to
pursue any remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock upon exercise of the Warrant as required
pursuant to the terms hereof.


(B)           IF THIS WARRANT SHALL HAVE BEEN EXERCISED IN PART, THE COMPANY
SHALL, AT THE TIME OF DELIVERY OF THE CERTIFICATE OR CERTIFICATES REPRESENTING
WARRANT SHARES, DELIVER TO HOLDER A NEW WARRANT EVIDENCING THE RIGHTS OF HOLDER
TO PURCHASE THE UNPURCHASED WARRANT SHARES CALLED FOR BY THIS WARRANT, WHICH NEW
WARRANT SHALL IN ALL OTHER RESPECTS BE IDENTICAL WITH THIS WARRANT.


(C)           THIS WARRANT MAY ALSO BE EXERCISED AT SUCH TIME BY MEANS OF A
“CASHLESS EXERCISE” IN WHICH THE HOLDER SHALL BE ENTITLED TO RECEIVE A
CERTIFICATE FOR THE NUMBER OF WARRANT SHARES EQUAL TO THE QUOTIENT OBTAINED BY
DIVIDING [(A-B) (X)] BY (A), WHERE:

(A)            =    the last trading price on the Trading Day immediately
preceding the date of such election;

(B)              =    the Exercise Price of the Warrants, as adjusted; and

(X)             =    the number of Warrant Shares issuable upon exercise of the
Warrants in accordance with the terms of this Warrant.


4.             NO FRACTIONAL SHARES OR SCRIP.   NO FRACTIONAL SHARES OR SCRIP
REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS
WARRANT. AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD OTHERWISE BE ENTITLED
TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A CASH ADJUSTMENT IN
RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION MULTIPLIED BY
THE EXERCISE PRICE.


5.             CHARGES, TAXES AND EXPENSES.   ISSUANCE OF CERTIFICATES FOR
WARRANT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR
TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH
CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE

2


--------------------------------------------------------------------------------



PAID BY THE COMPANY, AND SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE
HOLDER OR IN SUCH NAME OR NAMES AS MAY BE DIRECTED BY THE HOLDER; PROVIDED,
HOWEVER, THAT IN THE EVENT CERTIFICATES FOR WARRANT SHARES ARE TO BE ISSUED IN A
NAME OTHER THAN THE NAME OF THE HOLDER, THIS WARRANT WHEN SURRENDERED FOR
EXERCISE SHALL BE ACCOMPANIED BY THE ASSIGNMENT FORM ATTACHED HERETO DULY
EXECUTED BY THE HOLDER; AND THE COMPANY MAY REQUIRE, AS A CONDITION THERETO, THE
PAYMENT OF A SUM SUFFICIENT TO REIMBURSE IT FOR ANY TRANSFER TAX INCIDENTAL
THERETO.


6.             CLOSING OF BOOKS.   THE COMPANY WILL NOT CLOSE ITS STOCKHOLDER
BOOKS OR RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS
WARRANT, PURSUANT TO THE TERMS HEREOF.


7.             RESTRICTIONS ON TRANSFER.


(A)           THIS WARRANT HAS BEEN ISSUED IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IN RELIANCE UPON THE PROVISIONS
OF SECTION 4(2) PROMULGATED BY THE SEC UNDER THE SECURITIES ACT OF 1933. THIS
WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE
RESOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION TO
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE LAWS.


(B)           THE WARRANT AND ANY WARRANT SHARES ISSUED UPON EXERCISE THEREOF
(UNTIL A REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC WITH
RESPECT TO THE WARRANT SHARES, AT WHICH TIME, SUCH LEGEND SHALL BE REMOVED, AND
THE WARRANT SHARES SHALL BE FREELY TRADABLE), SHALL BEAR THE FOLLOWING LEGEND:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE
SOLD OR OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
AS TO THE SECURITIES UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.


(C)           IF THE HOLDER DESIRES TO TRANSFER THIS WARRANT OR ANY OF THE
WARRANT SHARES, THE HOLDER WILL DELIVER A WRITTEN NOTICE TO THE COMPANY
DESCRIBING IN REASONABLE DETAIL THE PROPOSED TRANSFER AND THE REASON SUCH
TRANSFER IS ALLOWED UNDER THE SECURITIES LAWS. IN ADDITION, AT THE COMPANY’S
REASONABLE REQUEST, THE HOLDER SHALL DELIVER AN OPINION OF COUNSEL WHICH (TO THE
COMPANY’S REASONABLE SATISFACTION) IS KNOWLEDGEABLE IN SECURITIES LAWS MATTERS
TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES LAWS. THE COMPANY MAY ALSO REQUIRE THE TRANSFEREE TO CONFIRM IN
WRITING THE TRANSFERREE’S AGREEMENT TO BE BOUND BY THE RESTRICTIONS HEREOF.


8.             NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.   THIS WARRANT DOES NOT
ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE
COMPANY PRIOR TO THE EXERCISE HEREOF. UPON THE PROPER EXERCISE OF THIS WARRANT
PURSUANT TO SECTION 3(A) OR 3(C), THE WARRANT

3


--------------------------------------------------------------------------------



SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE OF SUCH
SURRENDER OR PAYMENT.


9.             LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.   THE COMPANY
COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY
TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT, AND IN CASE
OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY
TO IT (WHICH, MAY INCLUDE AN INDEMNITY OR THE POSTING OF ANY BOND), AND UPON
SURRENDER AND CANCELLATION OF SUCH WARRANT, IF MUTILATED, THE COMPANY WILL MAKE
AND DELIVER A NEW WARRANT OF LIKE TENOR AND DATED AS OF SUCH CANCELLATION, IN
LIEU OF SUCH WARRANT.


10.           ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.


(A)           STOCK SPLITS, ETC.   THE NUMBER AND KIND OF SECURITIES PURCHASABLE
UPON THE EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE SHALL BE SUBJECT TO
ADJUSTMENT FROM TIME TO TIME UPON THE HAPPENING OF ANY OF THE FOLLOWING. IN CASE
THE COMPANY SHALL (I) PAY A DIVIDEND IN SHARES OF COMMON STOCK OR MAKE A
DISTRIBUTION IN SHARES OF COMMON STOCK TO HOLDERS OF ITS OUTSTANDING COMMON
STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER
NUMBER OF SHARES, (III) COMBINE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A
SMALLER NUMBER OF SHARES OF COMMON STOCK, OR (IV) ISSUE ANY SHARES OF ITS
CAPITAL STOCK IN A RECLASSIFICATION OF THE COMMON STOCK, THEN THE NUMBER OF
WARRANT SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR
THERETO SHALL BE ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE THE
KIND AND NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH IT
WOULD HAVE OWNED OR HAVE BEEN ENTITLED TO RECEIVE HAD SUCH WARRANT BEEN
EXERCISED IN ADVANCE THEREOF. UPON EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER
OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH ARE PURCHASABLE
HEREUNDER, THE HOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE THE NUMBER OF
WARRANT SHARES OR OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT AT AN EXERCISE
PRICE PER WARRANT SHARE OR OTHER SECURITY OBTAINED BY MULTIPLYING THE EXERCISE
PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT
SHARES PURCHASABLE PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND
DIVIDING BY THE NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY
RESULTING FROM SUCH ADJUSTMENT. AN ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH
SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH EVENT
RETROACTIVE TO THE RECORD DATE, IF ANY, FOR SUCH EVENT.


(B)           REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR
DISPOSITION OF ASSETS.   IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL,
RECLASSIFY ITS CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO ANOTHER
CORPORATION (WHERE THE COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE THERE
IS A CHANGE IN OR DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE COMPANY),
OR SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTY, ASSETS OR
BUSINESS TO ANOTHER CORPORATION (INCLUDING BY WAY OF A SPINOFF) AND, PURSUANT TO
THE TERMS OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR
DISPOSITION OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING
CORPORATION, OR ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY OF ANY
NATURE WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR PURCHASE RIGHTS)
IN ADDITION TO OR IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING
CORPORATION (“OTHER PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED TO THE
HOLDERS OF COMMON STOCK OF THE COMPANY, THEN THE

4


--------------------------------------------------------------------------------



HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING
CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING CORPORATION, AND OTHER
PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS BY A HOLDER OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH EVENT. IN CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR
OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) SHALL EXPRESSLY ASSUME THE
DUE AND PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND EVERY COVENANT AND
CONDITION OF THIS WARRANT TO BE PERFORMED AND OBSERVED BY THE COMPANY AND ALL
THE OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH MODIFICATIONS AS MAY
BE DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY RESOLUTION OF THE BOARD OF
DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR ADJUSTMENTS OF WARRANT SHARES
FOR WHICH THIS WARRANT IS EXERCISABLE WHICH SHALL BE AS NEARLY EQUIVALENT AS
PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 10(B). FOR PURPOSES
OF THIS SECTION 10(B), “COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION”
SHALL INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS WHICH IS NOT PREFERRED AS
TO DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK OF SUCH CORPORATION AND
WHICH IS NOT SUBJECT TO REDEMPTION AND SHALL ALSO INCLUDE ANY EVIDENCES OF
INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES WHICH ARE CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SUCH STOCK, EITHER IMMEDIATELY OR UPON THE ARRIVAL OF A
SPECIFIED DATE OR THE HAPPENING OF A SPECIFIED EVENT AND ANY WARRANTS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY SUCH STOCK. THE FOREGOING PROVISIONS OF
THIS SECTION 10(B) SHALL SIMILARLY APPLY TO SUCCESSIVE REORGANIZATIONS,
RECLASSIFICATIONS, MERGERS, CONSOLIDATIONS OR DISPOSITION OF ASSETS.


(C)           NO PREEMPTIVE RIGHTS.   NOTHING HEREIN SHALL GRANT THE HOLDER ANY
PREEMPTIVE RIGHTS ON ANY ADDITIONAL COMMON STOCK OFFERING MADE BY COMPANY FROM
TIME TO TIME.


(D)           EXERCISE PRICE.   ANY ADJUSTMENT TO THE WARRANT SHARES MADE UNDER
THIS SECTION 10 WILL BE MADE WITHOUT CHANGE IN THE AGGREGATE PRICE APPLICABLE TO
AN EXERCISE OF ALL OF THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT, BUT WITH
A CORRESPONDING ADJUSTMENT IN THE PER SHARE EXERCISE PRICE.


11.           NOTICE OF ADJUSTMENT.   WHENEVER THE NUMBER OF WARRANT SHARES OR
NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE EXERCISE OF
THIS WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY
SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE SHALL STATE THE NUMBER OF
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH WARRANT SHARES (AND OTHER
SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF STATEMENT
OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE COMPUTATION BY
WHICH SUCH ADJUSTMENT WAS MADE.


12.           NOTICE OF CORPORATE ACTION.   IF AT ANY TIME:

(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

5


--------------------------------------------------------------------------------


(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 20 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 20
days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up. Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 17(d).


13.           AUTHORIZED SHARES.   THE COMPANY COVENANTS THAT DURING THE PERIOD
THE WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED
COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF THE
WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS UNDER THIS WARRANT. THE
COMPANY FURTHER COVENANTS THAT ITS ISSUANCE OF THIS WARRANT SHALL CONSTITUTE
FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE WARRANT
SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS WARRANT. THE COMPANY
WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH
WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY
APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF THE TRADING MARKET UPON
WHICH THE COMMON STOCK MAY BE LISTED.


EXCEPT AND TO THE EXTENT AS WAIVED OR CONSENTED TO BY THE HOLDER, THE COMPANY
SHALL NOT BY ANY ACTION, INCLUDING, WITHOUT LIMITATION, AMENDING ITS CERTIFICATE
OF INCORPORATION OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTIONS AS MAY BE
NECESSARY OR APPROPRIATE TO PROTECT THE RIGHTS OF HOLDER AS SET FORTH IN THIS
WARRANT AGAINST IMPAIRMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMPANY WILL (A) NOT INCREASE THE PAR VALUE OF ANY WARRANT SHARES ABOVE THE
AMOUNT PAYABLE THEREFOR UPON SUCH EXERCISE IMMEDIATELY PRIOR TO SUCH INCREASE IN
PAR VALUE,

6


--------------------------------------------------------------------------------



(B) TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT THE
COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE WARRANT
SHARES UPON THE EXERCISE OF THIS WARRANT, AND (C) USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN ALL SUCH AUTHORIZATIONS, EXEMPTIONS OR CONSENTS FROM ANY
PUBLIC REGULATORY BODY HAVING JURISDICTION THEREOF AS MAY BE NECESSARY TO ENABLE
THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS WARRANT.


BEFORE TAKING ANY ACTION WHICH WOULD RESULT IN AN ADJUSTMENT IN THE NUMBER OF
WARRANT SHARES FOR WHICH THIS WARRANT IS EXERCISABLE OR IN THE EXERCISE PRICE,
THE COMPANY SHALL OBTAIN ALL SUCH AUTHORIZATIONS OR EXEMPTIONS THEREOF, OR
CONSENTS THERETO, AS MAY BE NECESSARY FROM ANY PUBLIC REGULATORY BODY OR BODIES
HAVING JURISDICTION THEREOF.


14.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.   IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE
TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A SATURDAY,
SUNDAY OR LEGAL HOLIDAY. FOR PURPOSES HEREOF, A “TRADING DAY” SHALL MEAN A DAY
ON WHICH THE AMERICAN STOCK EXCHANGE IS OPEN FOR TRADING.


15.           MISCELLANEOUS.


(A)           JURISDICTION.   ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE POSSIBLE APPLICATION OF
PRINCIPLES OF CONFLICT OF LAW.


(B)           NONWAIVER AND EXPENSES.   NO COURSE OF DEALING OR ANY DELAY OR
FAILURE TO EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A
WAIVER OF SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING THE FACT THAT ALL EXERCISE RIGHTS HEREUNDER TERMINATE ON THE
TERMINATION DATE. IF THE COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY WITH
ANY PROVISION OF THIS WARRANT, WHICH RESULTS IN ANY DAMAGES TO THE HOLDER, THE
COMPANY SHALL PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO COVER ANY
COSTS AND EXPENSES INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES,
INCLUDING THOSE OF APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN COLLECTING ANY
AMOUNTS DUE PURSUANT HERETO OR IN OTHERWISE ENFORCING ANY OF ITS RIGHTS, POWERS
OR REMEDIES HEREUNDER.


(C)           NOTICES.   ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE EFFECTIVE (A) UPON HAND
DELIVERY OR DELIVERY BY FACSIMILE AT THE ADDRESS OR NUMBER DESIGNATED BELOW (IF
DELIVERED ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO
BE RECEIVED), OR THE FIRST BUSINESS DAY FOLLOWING SUCH DELIVERY (IF DELIVERED
OTHER THAN ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS
TO BE RECEIVED) OR (B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF MAILING
BY EXPRESS COURIER SERVICE, FULLY PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON
ACTUAL RECEIPT OF SUCH MAILING, WHICHEVER SHALL FIRST OCCUR. THE ADDRESSES FOR
SUCH COMMUNICATIONS SHALL BE:

If to the Company:                                             Vita Food
Products, Inc.
2222 West Lake Street
Chicago, IL 60612

7


--------------------------------------------------------------------------------


to the
Holder:                                                                       to
the address of Holder
as it appears in the records of
the Company

Either party hereto may from time to time change its address or facsimile number
for notices under this Section 15(c) by giving at least 10 days prior written
notice of such changed address or facsimile number to the other party hereto.


(D)           LIMITATION OF LIABILITY.   NO PROVISION HEREOF, AND NO ENUMERATION
HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, IN AND OF ITSELF, SHALL GIVE RISE
TO ANY LIABILITY OF HOLDER FOR THE PURCHASE PRICE OF ANY COMMON STOCK OR AS A
STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE COMPANY OR
BY CREDITORS OF THE COMPANY.


(E)           SUCCESSORS AND ASSIGNS.   SUBJECT TO APPLICABLE SECURITIES LAWS,
THIS WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF THE
COMPANY AND OF THE HOLDER. THE PROVISIONS OF THIS WARRANT ARE INTENDED TO BE FOR
THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES.


(F)            AMENDMENT.   THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE
PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


(G)           SEVERABILITY.   WHEREVER POSSIBLE, EACH PROVISION OF THIS WARRANT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISIONS OR THE REMAINING PROVISIONS OF THIS WARRANT.


(H)           HEADINGS.   THE HEADINGS USED IN THIS WARRANT ARE FOR THE
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART
OF THIS WARRANT.

********************

8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS WARRANT TO BE EXECUTED BY ITS
OFFICER THEREUNTO DULY AUTHORIZED.

Dated:                         , 2007

VITA FOOD PRODUCTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9


--------------------------------------------------------------------------------


NOTICE OF EXERCISE

To:          Vita Food Products, Inc.

(1)           The undersigned hereby elects to purchase ________ Warrant Shares
of Vita Food Products, Inc. pursuant to the terms of the attached Warrant (only
if exercised in full), and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

(2)           Payment shall take the form of (check applicable box):

[ ] in lawful money of the United States; or

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(c).

(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

_______________________________

The Warrant Shares shall be delivered to the following:

_______________________________

_______________________________

_______________________________

 



Howard Bedford

 

 

 

Dated:

 

 


--------------------------------------------------------------------------------